DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on July 8, 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 21-33 under 35 U.S.C. 103 as being obvious over Lidgard et al. (US 2017/0121757 A1, published May 4, 2017, priority October 30, 2015) in view of Allawi et al. (US 2005/0048527 A1, published March 3, 2005; IDS ref), made in the Office Action mailed on May 20, 2021 is withdrawn in view of the After-Final amendment received on July 8, 2021.
Specifically, the After-Final amendment satisfies the requirement under 35 U.S.C. 102(b)(1)(A) in that the Lidgard patent (of record) was published one year or less before the effective filing date of the instant application and the entirety of the inventors listed on the Lidgard patent is included in the present application (see MPEP 2153.01(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
The rejection of claims 21-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,704,081 (herein, “the ‘081 patent”), made in the Office Action mailed on May 20, 2021 is maintained for the reasons of record.
Applicants have not yet filed a Terminal Disclaimer for the instant rejection, but request that the rejection be held in abeyance (page 7, Response).
Therefore, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims of the ‘081 patent also claims a method of analyzing a sample for multiple target nucleic acids (“method of analyzing a sample for multiple target nucleic acids”, claim 1), comprising:
amplifying a sample comprising bisulfite-treated DNA by PCR in a single reaction using a plurality of primer pairs to produce a pre-amplified mixture (“providing a sample comprising bisulfite-treated DNA … the DNA suspected of containing one or more of a plurality of at least 3 different target regions”, claim 1(b); “treating said sample to an amplification reaction 
partitioning the pre-amplified mixture into a plurality of different detection assay reaction mixtures (“partitioning said pre-amplified reaction into a plurality of different PCR-flap assay reaction mixtures”, claim 1(c)); and
conducting a plurality of detection assays on the detection assay reaction mixtures, wherein the detection assays are PCR-flap assay that employs a flap oligonucleotide of at least 13 bases in length and an additional amount of a primer pair selected from said plurality of different primer pairs in step (a) (“each PCR-flap assay reaction mixture comprising an additional amount of pair selected from said at least 3 different primer pairs”, claim 1(c)).
With regard to claim 22, the flap structure of the oligonucleotide in the PCR-flap assay requires that the oligonucleotide not bind to a portion of the target nucleic acid and thus incapable of forming a Watson-Crick pair with the target nucleic acid (see Figure 1).
Regarding claims 25-27, the ‘081 patent explicitly refers to the sample being from a human subject, said sample being body fluid comprising plasma (claim 1(a)).
Regarding claims 28-30, the ‘081 patent explicitly claims that the sample is prepared from cell-free DNA isolated from plasma (claim 2), that the cell-free DNA is less than 200 base pairs in length (claim 3), and that the cell-free DNA is isolated using the step identical to instant claim 30 (see claim 4).

The ‘081 patent does not explicitly claim that the flap oligonucleotide comprises a target specific region having a length of 13-30 bases (claim 23).
The ‘081 patent does not explicitly claim as specific melting temperature comprised by the flap oligonucleotide nor the denaturation/annealing/extension reaction temperatures involved in a PCR reaction (claim 24).
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of the ‘081 patent with the Invader Assay® method which had been known in the art for over decades, thereby arriving at the invention as claimed for the following reasons.
	Regarding claim 24, while the ‘081 patent does not explicitly recite the melting temperature of the flap oligonucleotide or the denaturing/annealing/extension conditions of a PCR assay, the conditions governing PCR had been well-established with temperatures governing denaturing/annealing/extension of primers in a PCR being in the recited ranges, and therefore, one of ordinary skill in the art would have been motivated to use such well-known PCR conditions in the flap-PCR step of the ‘081 patent.

	For these reasons, the claims of the instant application are obvious over the claims of the ‘081 patent.

The rejection of claims 21-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,648,025 (herein, “the ‘025 patent”), made in the Office Action mailed on May 20, 2021 is maintained for the reasons of record.
Applicants have not yet filed a Terminal Disclaimer for the instant rejection, but request that the rejection be held in abeyance (page 7, Response).
Therefore, the rejection is maintained for the reasons already of record.
The Rejection:
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

amplifying a sample comprising bisulfite-treated DNA by PCR in a single reaction using a plurality of different primer pairs to produce a pre-amplified mixture (“providing a sample … comprising bisulfite-treated DNA”, claim 1(a); “treating said volume x of said sample to an amplification reaction using a plurality of different primer pairs for amplifying n different target regions … are amplified to form a pre-amplified mixture”, claim 1(b));
partitioning the pre-amplified mixture into a plurality of different detection assay reaction mixture, wherein each detection assay reaction mixture comprises a portion of said pre-amplified mixture (“partitioning said pre-amplified mixture into a plurality of different detection assay reaction mixtures, wherein each detection assay reaction mixture comprises a portion of said pre-amplified mixture…”, claim 1(c)); and
conducting a plurality of detection assays on the detection assay reaction mixtures, wherein the detection assays are PCR-flap assays that employ flap oligonucleotides that have a target-specific region of at least 13 bases in length and an additional amount of a primer pair selected from said plurality 
With regard to instant claim 22, claim 2 of the ‘025 patent claims the same feature.
With regard to instant claim 24, claim 4 of the ‘025 patent claims the same conditions.
With regard to instant claims 25-33, claims 5-13 of the ‘025 patent claims the same conditions.
Therefore, the claims of the instant invention is obvious over the claims of the ‘025 patent.
Conclusion
	No claims are allowed. 
	Tadokoro et al. (Journal of Virological Methods, 2006, vol. 138, pages 30-39), disclose a method of detecting hepatitis B virus types via use of Invader® assay.  In the disclosed method, the artisan perform the steps of a) a multiplex amplification (“HBV S and core genes were amplified in the same test tube by a multiplex PCR method with primer pairs”, page 33, 1st column, 2nd paragraph); b) distribution of the amplification products to a plurality of partitions (“reactions were performed in 348-well pates with Cleavage XI Invader core reagent kit … and containing 2 l of purified viral DNA amplicons”, page 33, 2nd column).
PCR-flap assay in the partitions, nor do the artisans teach or suggest that additional PCR reaction be performed with the flap oligonucleotides in the partitions.
	Therefore, one of ordinary skill in the art would not have had a sufficient motivation to take the teachings of Tadokoro et al. and arrive at general practice of performing multiplex amplification of targets, followed by their partitioning and performing PCR-flap assay in each of the partitions as presently claimed.
	The above rationale also applies to Zou et al. (US 2012/0122088, published May 17, 2012), wherein the artisans perform multiplex amplification reaction from a sample that has been treated with bisulfite solution (“amplification reagents comprising … a first and a second primer for amplifying a target genomic locus from a treated nucleic acid sample; wherein: i. the first primer hybridizes to a methylated sequence in the genomic locus … to produce an amplified sample”, section [0063]; “reaction mix may contain reagents for assaying multiple (e.g., at least 2, 3, 4, or more) different target sequences in parallel …”, section [0072]), however the methylation specific PCR is and flap assay are performed in the same reaction (“reaction mixture may be subjected to multiple cycles of four steps that include denaturation … annealing … flap cleavage … and extension temperature…”, section [0083]) and therefore, there is no requirement for the first amplification reaction to be performed, 
	The artisans also perform the amplification reaction and invader assay in a separate step as described on section [0087] and reflected in Figure 2. However, in this embodiment, the reaction mixture for performing a “flap-assay” (using flap-oligonucleotide) does not require a PCR primer pair therein.
	Therefore, for the same reasons as identified for Tadokoro et al., there isn’t a sufficient motivation to modify the teachings of Zou et al. to arrive at the claimed invention.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 20, 2021
/YJK/